Van Fossan,
concurring: While I agree with the result reached in this case, I would base my disposition of the motion to dismiss on the well recognized rule that, having invoked the jurisdiction of the Board, the petitioner will not be heard to deny its jurisdiction. Merchants Heat & Light Co. v. Clow, 204 U. S. 286; De Lima v. Bidwell, 182 U. S. 1. This rule applies with special force in this case, where the only basis of petitioner’s motion is the alleged insufficiency of the verification of its own petition.